Citation Nr: 1214028	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  07-29 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disease.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a cranial disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disease.

4.  Entitlement to service connection for a cardiac disease, to include coronary artery disease and ischemic heart disease.

5.  Entitlement to service connection for a respiratory disease.

6.  Entitlement to service connection for a cranial disability, to include headaches, vision problems, and traumatic brain injury.

7.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a cardiac disability, to include congestive heart failure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to October 1962. 

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In that decision, the RO: denied the Veteran's petition to reopen claims for service connection for a skin disease, residuals of a head injury, and a respiratory disorder as new and material evidence had not been submitted; denied entitlement to service connection for coronary artery disease; and denied entitlement to compensation under 38 U.S.C.A. § 1151  for residuals of a cardiac catherization with coronary intervention performed in May 2006 at the West Roxbury, Massachusetts VA Medical Center (VAMC West Roxbury). 

The Veteran testified before the undersigned at a May 2009 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder. 

In September 2009 and June 2010, the Board remanded these matters for further development.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In a June 2009 letter, the Veteran raised the issue of entitlement to service connection for a psychiatric disability.  Further, the issue of entitlement to a TDIU has been raised by the record.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a cranial disability and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1978 Board decision and in July 2003 and September 2004 rating decisions, the Board and RO denied the Veteran's claim for service connection for a skin disease as there was no evidence that the disease had its onset in service or was otherwise related to a disease or injury in service.

2.  In January 1977, July 2003, and September 2004 rating decisions, the RO denied the Veteran's claims for service connection for a cranial disability and a respiratory disease as there was no medical evidence of a current cranial disability or respiratory disease.

3.  Evidence received since the September 2004 RO decision includes information that was not previously considered, but which does not relate to an unestablished fact necessary to substantiate the claim for service connection for a skin disease, the absence of which was the basis of the previous denial.

4.  Evidence received since the September 2004 RO decision includes information that was not previously considered and which relates to unestablished facts necessary to substantiate the claims for service connection for a cranial disability and a respiratory disease, the absence of which was the basis of the previous denials.

5.  The Veteran's current cardiac disease, namely coronary artery disease and ischemic heart disease, is the result of an in-service disease or injury. 

6.  The Veteran had symptoms of a respiratory disease in service and there is post-service continuity of symptomatology demonstrating a nexus between the current respiratory disease and the in-service symptoms.


CONCLUSIONS OF LAW

1.  The Board's March 1978 decision and the RO's January 1977, July 2003, and September 2004 decisions that denied the claims for service connection for skin and respiratory diseases are all final.  38 U.S.C.A. §§ 7104(b), 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1100(a), 20.1103 (2011).

2.  The RO's July 2003 and September 2004 decisions that denied the claim for service connection for a cranial disability are final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.
3.  The evidence received since the September 2004 decision is not new and material and, therefore, insufficient to reopen the claim for service connection for a skin disease.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  The evidence received since the September 2004 decision is new and material and sufficient to reopen the claims for service connection for a cranial disability and a respiratory disease.  38 U.S.C.A. §§ 5107(b), 5108; 38 C.F.R. § 3.156(a).

5.  The criteria for service connection for a cardiac disease are met.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

6.  The criteria for service connection for a respiratory disease are met.  38 U.S.C.A. 
§§ 1131, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the Board's favorable decision in reopening the claims for service connection for a cranial disability and a respiratory disease and as the Board is granting the claims for service connection for cardiac and respiratory diseases, the claims are substantiated, and there are no further VCAA duties as to these issues. Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

As for the petition to reopen the claim for service connection for a skin disease, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a petition to reopen, the Court has held that VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The Court elaborated that the VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In a pre-adjudication letter dated in September 2006, the RO informed the Veteran of the date and bases of the most recent denial of his claim for service connection for a skin disease.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim.  The September 2006 letter thereby met the requirements of Kent.

The September 2006 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist the Veteran in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the September 2006 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the September 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's May 2009 hearing, the undersigned identified the issues on appeal (including whether new and material evidence had been received to reopen the claim for service connection for a skin disease).  The Veteran provided testimony as to the symptoms and history of his skin disease and the treatment received for the disease.  Actual knowledge of the additional information and evidence that was necessary to substantiate his claim and of the ability to identify and submit additional evidence has been demonstrated as the Veteran received such information in the September 2006 letter.  The Board then remanded the claim to obtain additional evidence (Social Security Administration (SSA) disability records and VA treatment records) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, SSA disability records, all of the relevant identified post-service VA treatment records, and some of the identified post-service private medical records.

The Veteran has reported that he received treatment for his skin disease from Dr. Ratroppi, Dr. Giannini, and Dr. Turilli.  In October and December 2006, the AOJ sent letters to Dr. Giannini and Dr. Turilli and requested all records of treatment for a skin disease.  The AOJ did not receive any response or treatment records from these treatment providers.

VA's reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim that is not in the custody of a Federal department or agency generally consist of an initial request for the records and, if VA does not receive the records, at least one follow-up request.  As no response was received following the October and December 2006 letters, VA determined that any further efforts to obtain treatment records from Dr. Giannini and Dr. Turilli would be futile.  38 C.F.R. 
§ 3.159(c)(2).

In October 2006, the AOJ sent a letter to Dr. Ratroppi and requested all records of treatment for a skin disease.  This letter was returned as undeliverable.  In November 2006, the AOJ notified the Veteran that it had been unable to obtain records from Dr. Ratroppi, requested that he provide Dr. Ratroppi's address, and advised him to obtain and submit the identified treatment records himself.  The Veteran did not respond to the November 2006 letter.  

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the October 2006 letter was returned as undeliverable and the Veteran did not respond to the November 2006 letter, the AOJ also determined that any further efforts to obtain treatment records from Dr. Ratroppi would be futile.  38 C.F.R. § 3.159(c)(2).

In a December 2006 letter, the AOJ notified the Veteran that no response had been received from Dr. Giannini and Dr. Turilli, advised him to obtain and submit the records himself, and notified him that his claim could be decided within 60 days if the identified evidence was not received within that time period.

Thus, VA has no further duty to attempt to obtain treatment records from Dr. Ratroppi, Dr. Giannini, and Dr. Turilli.

The Veteran has not been afforded a VA examination for a skin disease.  However, when a claim is one to reopen a finally decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  As new and material evidence has not been received to reopen the claim for service connection for a skin disease, there is no duty to provide an examination or obtain an opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

In its September 2009 and June 2010 remands, the Board instructed the AOJ to, among other things, send the Veteran a VCAA notice letter and provide information in accordance with Kent, obtain all available SSA disability records, and obtain any additional treatment records from the VA Medical Center in Providence, Rhode Island (VAMC Providence) for the period from December 2006 to the present.

The Veteran was sent a VCAA notice letter in November 2009 which provided information in accordance with Kent.  Although the information pertained to an August 1971 denial of service connection for a skin disease, the Veteran had already received notice of the information pertaining to the most recent final denial (i.e. the September 2004 decision) in the September 2006 letter.  Also, the AOJ obtained all available SSA disability records and additional VA treatment records.  
Therefore, the AOJ substantially complied with all of the Board's pertinent September 2009 and June 2010 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Petitions to Reopen

Generally, an RO decision denying a claim which has become final and a claim denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).



Cranial Disability and Respiratory Disease

The RO denied the Veteran's claims for service connection for a cranial disability and a respiratory disease in a January 1977 rating decision, on the basis that there was no medical evidence of a current cranial disability or respiratory disease.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997).  The Veteran was notified of the RO's decision, he did not appeal, and new and material evidence pertaining to the claim for service connection for a respiratory disease was not received within one year of the January 1977 decision.  Thus, that decision became final as to the denial of service connection for a respiratory disease.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

Pertinent new evidence received within one year of the January 1977 decision included a March 1976 VA treatment record and the Veteran's testimony during a September 1977 hearing at the RO.  Such evidence reflects that the Veteran reported chronic headaches ever since an in-service head injury.  

The newly submitted evidence pertained to an unestablished fact necessary to substantiate the claim for service connection for a cranial disability (i.e. the existence of a current cranial disability), the absence of which was the basis of the January 1977 denial.  As the additional evidence showed that the Veteran may have had a current cranial disability, the evidence was new and material and the January 1977 decision as to the denial of service connection for a cranial disability did not become final.  Bond, 659 F.3d at 1362; 38 C.F.R. § 3.156(b).

The Veteran attempted to reopen his claim for service connection for a respiratory disease in April 2002 and the RO denied his petition in a July 2003 decision as new and material evidence had not been submitted.  The RO also readjudicated and again denied the claim for service connection for a cranial disability in the July 2003 decision.   The Veteran was notified of the RO's decision, he did not appeal, and new and material evidence was not received within one year of the decision.  The July 2003 decision, therefore, became final.  See 38 U.S.C.A. § 7105(d)(3); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.
The Veteran attempted to reopen his claims for service connection for a cranial disability and a respiratory disease in May 2004.  The RO denied his petition to reopen in a September 2004 rating decision as new and material evidence had not been submitted.  The Veteran was notified of the RO's decision, he did not appeal, and new and material evidence was not received within one year of the decision.  Thus, the September 2004 decision also became final.  38 U.S.C.A. § 7105(d)(3); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Therefore, the Board will review the evidence submitted since the September 2004 rating decision in order to determine whether it is new and material.

Pertinent new evidence received since the September 2004 denial includes VA and private treatment records and the Veteran's testimony during the May 2009 hearing. This additional evidence reflects that the Veteran has been diagnosed as having various respiratory diseases and that he has reported various symptoms of a possible cranial disability other than headaches, including impaired concentration, memory, vision, and equilibrium.

The additional evidence pertains to an element of the claims that was previously found to be lacking, namely a current cranial disability and respiratory disease.  The evidence also raises a reasonable possibility of substantiating the claims in light of the Veteran's reports of cranial and respiratory symptoms ever since service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  

As discussed below, the evidence triggers VA's duty to provide an examination as to the nature and etiology of any current cranial disability.  The evidence is, therefore, new and material, and the claims for service connection for a cranial disability and a respiratory disease are reopened.

Skin Disease

The Board denied the Veteran's claim for service connection for a skin disease in a March 1978 decision, on the basis that there was no evidence that the skin disease had its onset in service or was otherwise related to a disease or injury in service.  The Board's decision was final when issued.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100(a).

The Veteran attempted to reopen his claim for service connection for a skin disease in April 2002 and May 2004 and the RO denied his petitions in the July 2003 and September 2004 decisions as new and material evidence had not been submitted.  The Veteran was notified of the RO's decisions, he did not appeal, and new and material evidence was not received within one year of either decision.  The July 2003 and September 2004 decisions, therefore, became final.  See 38 U.S.C.A. 
§ 7105(d)(3); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

Therefore, the Board will review the evidence submitted since the September 2004 rating decision in order to determine whether it is new and material.

Pertinent new evidence received since the September 2004 denial includes VA and private treatment records, SSA disability records, various statements submitted by the Veteran and his family members, and the Veteran's testimony during the May 2009 hearing.  

However, none of the evidence received since the last denial of the Veteran's claim for service connection for a skin disease indicates that the disease was present in service or may be otherwise related to a disease or injury in service.  The Veteran has reported in-service skin problems and a continuity of symptomatology.  Also, he submitted a June 1977 letter from Dr. Giannini which reveals that he was treated for skin problems from November 1962 to August 1969.  However, such evidence had already been presented and considered as part of the September 2004 decision.

The fact remains that there is no new medical or lay evidence relating the Veteran's skin disease to service, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  Hence, there is no new evidence pertaining to the bases for the prior final denial.  

While VA has an obligation to assist the Veteran in the development of his claim, it is the Veteran's responsibility to present and support a claim for service connection. 38 U.S.C.A. § 5107(a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009).  As the Veteran has not identified or presented new evidence that his current skin disease may be related to service, and the absence of such evidence was the basis for the prior final denial, new and material evidence has not been received and the appeal must be denied.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Cardiac Disease

Medical records reveal that the Veteran has been diagnosed as having various cardiac diseases.  For example, a July 2010 VA examination report indicated diagnoses of coronary artery disease and ischemic heart disease.  Thus, a current cardiac disease has been demonstrated.

The Veteran has reported that he experienced various cardiac-related symptoms in service, including chest pain, an elevated heart rate, dizziness, nausea, weakness, and sweating.  He and his wife have also reported that cardiac symptoms, such as heart palpitations, continued after service and that he was subsequently diagnosed as having an enlarged heart and coronary artery disease.

Service treatment records reveal that in July 1962 the Veteran was treated for dizziness, nausea, and vomiting.  Also, his September 1962 separation examination reflects that he experienced occasional dizzy spells.

The Veteran is competent to report in-service symptoms such as chest pain, dizziness, and nausea.  Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Further, there is nothing to explicitly contradict his reports, service treatment records confirm treatment for dizziness, nausea, and vomiting, and his reports are otherwise generally consistent with the evidence of record.  Thus, the Board concludes that his reports of in-service symptoms of a possible cardiac disease are credible.

The only medical opinion as to whether the current cardiac disease is related to service is that of the physician who conducted the July 2010 VA examination.  The examiner opined that the Veteran's current cardiac disease, diagnosed as coronary artery disease and ischemic heart disease, was likely ("at least as likely as not") due to his active service. 

While the examiner who provided the July 2010 opinion did not provide any specific rationale, the examiner nonetheless concluded that based upon examination of the Veteran and a review of his medical records and reported history, his current cardiac disease was related to service.  There are no medical opinions contrary to that of the July 2010 opinion.

In light of the July 2010 opinion, the Veteran's competent and credible reports of in- service symptoms, and resolving reasonable doubt in his favor, the Board concludes that his current cardiac disease, namely coronary artery disease and ischemic heart disease, is related to service.  Accordingly, service connection is granted for the currently diagnosed cardiac disease.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.

Respiratory Disease

Medical records indicate that the Veteran has been diagnosed as having various respiratory diseases.  For example, a November 2009 VA primary care treatment note indicates diagnoses of asthma and chronic obstructive pulmonary disease (COPD).  Thus, a current respiratory disease has been demonstrated.

There is also evidence of in-service symptoms of a respiratory disease and of a continuity of symptomatology linking those symptoms to the current respiratory disease.

Service treatment records indicate that in April 1962 the Veteran was treated for a cough and expiratory squeaks in the lung bases.  He was diagnosed as having an acute upper respiratory disease.

Medical records dated from November 2005 to November 2009,various statements submitted by the Veteran and his family members dated as early as March 1977, and the Veteran's testimony during the May 2009 hearing reveal that he has experienced ongoing respiratory symptoms, such as a cough, episodes of shortness of breath, and wheezing.  He was diagnosed as having asthma in approximately 2004 and has been prescribed medications for his respiratory symptoms.  Diagnoses of asthma, bronchitis, pneumonia, COPD, and interstitial lung disease were provided.  Respiratory symptoms have reportedly persisted ever since the Veteran's in-service respiratory infection.  
In sum, there is evidence of a current respiratory disease, in-service respiratory problems, and a continuity of symptomatology in the years since service.  The Veteran is competent to report symptoms of a respiratory disease, such as shortness of breath and coughing, as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337. 

Although there is no clinical evidence of treatment for respiratory problems in the years immediately following service, there is no affirmative evidence to explicitly contradict the Veteran's reports, his family members have reported symptoms such as coughing in the years since service, and his reports are otherwise generally consistent with the evidence of record.  Thus, the Board finds that his reports as to a continuity of respiratory symptomatology since service are credible.

As there is evidence of in-service respiratory symptoms, a current respiratory disease, and evidence of a continuity of symptomatology since service, and resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed respiratory disease have been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

As new and material evidence has not been received, the claim for service connection for a skin disease is not reopened, and the appeal is denied.

As new and material evidence has been received, the claim for service connection for a cranial disability is reopened, and the appeal is granted.

As new and material evidence has been received, the claim for service connection for a respiratory disease is reopened, and the appeal is granted.

Entitlement to service connection for a cardiac disease, namely coronary artery disease and ischemic heart disease, is granted.

Entitlement to service connection for a respiratory disease is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

The Veteran has reported on various occasions that he has experienced symptoms of a cranial disability, including headaches, impaired concentration, memory, and vision, and equilibrium problems.  He contends that such symptoms began following an in-service injury in 1962, at which time he fell from a rope and struck his head, and that they have persisted ever since that time.

As there is competent evidence of a current cranial disability, an in-service head injury, and cranial symptoms in the years since service, a VA examination is warranted.  Such an examination is necessary to determine whether the Veteran has a current cranial disability and to obtain a medical opinion as to the etiology of any such disability.

As for the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151, the version of 38 U.S.C.A. § 1151 applicable to claims filed on or after October 1, 1997 provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.
A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C.A. § 1701(3)(A), and (2) the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Id; 38 C.F.R. § 3.361(b) (2011).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Medical records, including the November 2009 VA primary care treatment note, reveal that the Veteran has been diagnosed as having various cardiac disabilities, including congestive heart failure.  The Veteran claims that he is entitled to compensation under 38 U.S.C.A. § 1151 for cardiac problems, including congestive heart failure, because he contends that it is due to a cardiac catherization with coronary intervention performed in May 2006 at VAMC West Roxbury.

A May 2006 VA discharge summary indicates that the Veteran underwent cardiac catherization with coronary intervention at VAMC West Roxbury.  Following the procedure, he experienced hypotension with evidence of retroperitoneal hematoma and underwent a transfusion.

In August 2007, a VA cardiologist reviewed the Veteran's claims file and opined that it was unlikely that his shortness of breath, swelling in the lower extremities and scrotal area, and abdominal distention were related to his cardiac catherization procedure and the subsequent retroperitoneal hematoma.  The physician reasoned that retroperitoneal hematoma was a common complication of cardiac catherization.  This was especially true when percutaneous stenting took place, given the large amount of anticoagulation and antithrombitic agents used during the procedure.  The Veteran was transfused to replace the lost blood, his hematocrit after the bleed normalized 2 months later, and there was no need for additional surgical intervention to repair the artery or drain the hematoma.

Overall, there was no negligence or wrongdoing during the Veteran's care.  His symptoms of shortness of breath, swelling in the lower extremities and scrotal area, and abdominal distention likely represented a progression of his underlying cardiac disease and heart failure.

In a December 2009 letter, Joe Spinale, D.O. reported that he was treating the Veteran for coronary disease and congestive heart failure.  Following his May 2006 procedure at VAMC West Roxbury, he experienced a large retroperitoneal hemorrhage and hypotension which required a vascular surgery consultation, aggressive fluid resuscitation, and multiple blood transfusions.

Dr. Spinale opined that although it was not well documented in the Veteran's medical records, he believed that the complications of the May 2006 procedure and the efforts taken to treat such complications caused an extension of the Veteran's infarct and left him with significant LV dysfunction.  An echocardiogram conducted subsequent to the procedure revealed a dense anterior wall motion of the left ventricle corresponding to the territory of his LAD stent.  This left the Veteran with debilitating periods of congestive heart failure.

The August 2007 opinion is inadequate because it only addressed the symptoms of shortness of breath, swelling in the lower extremities and scrotal area, and abdominal distention.  Although the Veteran's 1151 claim specifically pertained to congestive heart failure, the opinion did not acknowledge or discuss this disability.  
As Dr. Spinale's December 2009 letter reflects that the Veteran's congestive heart failure may have been caused or worsened by the May 2006 procedure and the August 2007 opinion did not discuss this disability, a new opinion is necessary.

Further, the August 2007 opinion only addressed whether the Veteran's cardiac problems were the result of negligence and did not indicate whether their proximate cause was an event not reasonably foreseeable.  

VA regulations provide that if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  

Although there is evidence that the AOJ attempted to obtain consent forms completed by the Veteran prior to the May 2006 cardiac procedure, it is unclear as to whether any such records were available and they are not currently in the claims file or among the Veteran's paperless records in the Virtual VA system.  Any such records from the Veteran's cardiac procedure are relevant to the 1151 issue on appeal and VA has a duty to attempt to obtain any such records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In his December 2009 letter, Dr. Spinale reported that he was treating the Veteran for cardiac problems.  However, there is no evidence that any efforts have been taken to obtain all relevant records from Dr. Spinale.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records. 38 C.F.R. § 3.159(e)(2).  

Any records from Dr. Spinale pertaining to treatment for cardiac problems are directly relevant to the 1151 issue currently on appeal.  A remand is also necessary to attempt to obtain any such relevant records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all complete consent forms signed or acknowledged by the Veteran pertaining to the May 2006 cardiac catherization with coronary intervention at VAMC West Roxbury and all treatment records pertaining directly to that procedure.

All efforts to obtain these records must be documented in the claims file.

Efforts to obtain these records should continue until it is reasonably certain that they are unavailable or that further efforts to obtain them would be futile.

2.  The AOJ should ask the Veteran to complete an authorization for VA to obtain all records of his treatment for cranial and cardiac disabilities from Dr. Spinale.  

All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

3.  After all efforts have been exhausted to obtain and associate with the Veteran's claims file any additional treatment records, schedule him for a VA examination to determine the nature and etiology of any current cranial disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current cranial disability had its onset in service, is related to the Veteran's reported in-service head injury, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner should specifically acknowledge and comment on the significance, if any, of the Veteran's reported in-service head injury and his reported cranial symptoms in service and in the years since that time.  

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for a head injury or cranial symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report an in-service head injury, his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After all efforts have been exhausted to obtain and associate with the Veteran's claims file any additional treatment records, the claims file, including this remand, should be referred to a VA physician with appropriate expertise.

The physician should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current cardiac disabilities (including congestive heart failure) were caused or chronically worsened as a result of the cardiac catherization with coronary intervention performed in May 2006 at VAMC West Roxbury.

If so, the physician should also opine as to whether it is at least as likely as not (50 percent probability or more) that the cause of the Veteran's current cardiac disability (including congestive heart failure) was either: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or (b) an event not reasonably foreseeable.

When considering whether the current cardiac disability was caused by an event not reasonably foreseeable, the physician should consider any informed consent forms signed by the Veteran.

In formulating the above opinions, the physician should acknowledge and discuss Dr. Spinale's December 2009 letter.

The physician must provide reasons for each opinion given. 

If the physician is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.
If the physician rejects the Veteran's reports, he or she must provide a reason for doing so.

5.  The AOJ should review the examination report and opinion to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


